On Petition for Rehearing
PER CURIAM.
Petitioner seeks writ of certiorari to quash an order entered by the Circuit Court of Duval County sitting as an appellate court which affirmed a judgment in favor of respondent Leggett and against petitioner entered by the Civil Court of Record of Duval County.
From a review of the record and file in this cause it seems apparent that the order of affirmance now sought to be quashed was based upon the principles of law set forth in 4 Am.Jur. p. 128, p. 191; Cooley on Torts, Vol. 1, § 98, p. 239; Mercer v. Corbin, 117 Ind. 450, 20 N.E. 132, 3 L.R.A. 221; 5 C.J. 645; 6 C.J.S. Assault and Battery § 25, p. 829; 29 Am.Jur. 1143, p. 589; Butler Bros. v. American Fidelity Company, 120 Minn. 157, 139 N.W. 355, 44 L.R.A.,N.S., 609 ; 76 A.L.R. 145; 123 A.L.R. 974; Bachman v. Independence Indemnity Company, 112 Cal.App. 465, 297 P. 110, 298 P. 57. Petitioner has failed to clearly demonstrate that the Circuit Court, in applying the principles set forth in the above cited authorities, departed from the essential requirements of law. Our order denying certiorari is adhered to and the petition for rehearing is denied.
STURGIS, C. J., and CARROLL, DONALD, and WIGGINTON, JJ., concur.